DETAILED ACTION
This office action is in response to application with case number 16/293993, filed on 03/06/2019 in which claims 1-29 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
03/06/2019.

	Information Disclosure Statement
	No Information Disclosure Statement (IDS) has been submitted as of the date of this Office Action.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).
	
	
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 212, 214, 216, and 218 (See Fig. 4 & Specification Page 10 Lines 17-19) or PG Pub ¶[0086]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 232, 234, 236, and 238.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
Page 4 Line 4 or PG Pub ¶[0033] recites “a load supporting structure a load supporting apparatus positioned on the chassis, …”. It seems it should recite “.
Appropriate correction is required.

Claim Objections
Claims 15, 18, 20-21, 25, and 28-29 are objected to because of the following informalities:
Claim 15 recites “relative to the datum, wherein the datum” in line 30. It should be “relative to the datum
Claim 18 recites “the AGV” in line 6. It should be “the automated guided vehicle (AGV)”. 
Claim 20 recites “a load supporting structure a load supporting apparatus” in line 23. It should be “
Claim 21 recites “the electronic processor is configured measure the weight” in lines 5-6. It should be “the electronic processor is configured to measure the weight”.
Claim 25 recites “… the centre of gravity in the first dimension” in line 29. It should be “… the centre of gravity in the first dimension,”. 
Claim 28 recites “the electronic processor is further configured detect movement” in lines 17-18. It should be “the electronic processor is further configured to detect movement”. 
Claim 29 recites “recalculate the stability boundary based on the speed of the automated guided vehicle, wherein the electronic processor is configured to determine speed based on a characteristic of the drive motor” in lines 22-24. It should be ““recalculate the stability boundary based on the speed based on a characteristic of the drive motor”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, 8-15, and 21-29 are rejected under 35 U.S.C. 112(b) because:
Claim 2 recites the limitation “the centre of gravity of the load” in line 16. There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites the limitation “the location of the determined centre of gravity” in line 21. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the location of the load” in line 24. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the location of the centre of gravity of the load” in lines 26-27. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the plurality of weight sensors” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. It is not clear if “plurality of weight sensors” limitation of claim 8 (in lines 2-3) is the same “one or more weight sensors” limitation of its base claim 1 line 7. In other words, it is not clear if this limitation refers to the same set of “weight sensors” of claim 1 as both located/ positioned in/to contact with the platform, or a different set of “weight sensors”.
Claim 9 recites the limitation “the weight sensors” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. It is not clear if this limitation refers to the “plurality of weight sensors” of claim 8 or the “one or more weight sensors” of the base claim 1.
Claim 10 is rejected for incorporating the error(s) of their respective base claims by dependency.
Claim 11 recites the limitation “the location of each weight sensor” in lines 11 & 13-14. There is insufficient antecedent basis for this limitation in the claim.
Claims 12-13 are rejected for incorporating the error(s) of their respective base claims by dependency.
Claim 14 recites the limitation “the locations of the weight sensors” in lines 23-24 & 25-26. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the location of each weight sensor” in lines 28-29. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “the distance” in lines 7 & 8. There is insufficient antecedent basis for this limitation in the claim.
Claims 22-24 are rejected for incorporating the error(s) of their respective base claims by dependency.
Claim 25 recites the limitation “the moments” in lines 26 & 33. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “the position of the centre of gravity” in line 4 (page 22). There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “the position of the centre of gravity” in lines 7, 8 & 9-10. There is insufficient antecedent basis for this limitation in the claim.
Claims 27-29 are rejected for incorporating the error(s) of their respective base claims by dependency.




Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-26 are rejected under 35 USC §102(a)(1) as being clearly anticipated by  US PG Pub. No. 2018/0141752 A1 by Nakanishi (hereinafter “Nakanishi”).

As per claim 1, Nakanishi teaches an automated guided vehicle (see Fig(s). 1-5 & ¶[0016]: transport device 1) comprising:
a chassis (see Fig. 1 [reproduced below for convenience]: device main body section 2, and see ¶[0017]: The shape of main body section 2 is not limited to a box shape illustrated in FIG. 1, and can be changed, as appropriate, according to a use condition); and
a load supporting apparatus positioned on the chassis (see Fig. 1 & ¶[0018]: Base 3 is provided on the top part of main body section 2 [chassis] through actuators 12 … Actuators 12 are provided to a bottom part of rectangular base 3 at four corners), the load supporting apparatus comprising:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Nakanishi’s Fig. 1
a platform to support a load (see Fig. 1 & ¶¶[0016]-[0018]: base 3 [platform] connected to a top part of device main body section 2 or mounting a mounted object [load] thereon … Actuators 12 [load supporting apparatus] are provided to a bottom part of rectangular base 3 at four corners),
one or more weight sensors (see Fig. 1: weight sensor(s) 8) located in contact with the platform, the one or more weight sensors configured to provide a signal indicative of a weight of the load on the platform (see Fig. 1 & ¶¶[0016]-[0019]: Each of actuators 12 is provided with weight sensor 8 that measures the weight of rack 13 lifted up by base 3 [platform]), and
an electronic processor (see ¶[0018]: control unit) arranged in electronic communication with the one or more weight sensors, the electronic processor configured to receive the signal from each of the one or more weight sensors and the electronic processor configured to process the signal and determine stability of the load on the platform (see Fig(s). 1-5 & ¶¶[0018]-[0019]: based on the result of the measurement of the weight of rack 13, the lengths of actuators 12 can be controlled such that the center of gravity position of rack 13 coincides with the center of gravity position of device 1 … device 1 is moved with the center of gravity of rack 13 being substantially coincided with the center of gravity of device 1 by using weight sensors 8 [one or more weight sensors], thereby stabilizing the posture of rack 13 [determine stability of the load on the platform]. This configuration can prevent falling of rack 13 or loaded object 14 on rack 13 from device 1, and see ¶[0030]: Device 1 includes a wireless unit for communicating with rack 21).

As per claim 2, Nakanishi teaches the automated guided vehicle in accordance with claim 1, accordingly, the rejection of claim 1 above is incorporated.
Nakanishi further teaches wherein the stability is determined based on the centre of gravity of the load on the platform (see Fig(s). 1-5 & ¶¶[0018]-[0019]: based on the result of the measurement of the weight of rack 13, the lengths of actuators 12 can be controlled such that the center of gravity position of rack 13 [centre of gravity of the load] coincides with the center of gravity position of device 1 … device 1 is moved with the center of gravity of rack 13 [centre of gravity of the load] being substantially coincided with the center of gravity of device 1 by using weight sensors 8 [one or more weight sensors], thereby stabilizing the posture of rack 13. This configuration can prevent falling of rack 13 or loaded object 14 on rack 13 from device 1).

As per claim 3, Nakanishi teaches the automated guided vehicle in accordance with claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Nakanishi further teaches wherein the electronic processor is configured to process the received signal or signals indicative of weight and determine a centre of gravity of the load (see Fig(s). 1-5 & ¶¶[0018]-[0019]: based on the result of the measurement of the weight [signal of rack 13, the lengths of actuators 12 can be controlled such that the center of gravity position of rack 13 [centre of gravity of the load] coincides with the center of gravity position of device 1 … device 1 is moved with the center of gravity of rack 13 [centre of gravity of the load] being substantially coincided with the center of gravity of device 1 by using weight sensors 8 [one or more weight sensors], thereby stabilizing the posture of rack 13. This configuration can prevent falling of rack 13 or loaded object 14 on rack 13 from device 1).

As per claim 4, Nakanishi teaches the automated guided vehicle in accordance with claim 3, accordingly, the rejection of claim 3 above is incorporated. 
Nakanishi further teaches wherein the electronic processor is configured to compare the location of the determined centre of gravity with a predefined stability boundary in order to determine stability of the load (see Fig(s). 1-5 & ¶¶[0018]-[0019]: based on the result of the measurement of the weight of rack 13, the lengths of actuators 12 can be controlled such that the center of gravity position of rack 13 [centre of gravity of the load] coincides with the center of gravity position of device 1 [predefined stability boundary] … device 1 is moved with the center of gravity of rack 13 [centre of gravity of the load] being substantially coincided with the center of gravity of device 1 by using weight sensors 8, thereby stabilizing the posture of rack 13 [stability of the load]. This configuration can prevent falling of rack 13 or loaded object 14 on rack 13 from device 1).

As per claim 5, Nakanishi teaches the automated guided vehicle in accordance with claim 4, accordingly, the rejection of claim 4 above is incorporated. 
Nakanishi further teaches wherein the predefined stability boundary represents a limit for the location of the load (see Fig(s). 1-5 & ¶¶[0018]-[0019]: based on the result of the measurement of the weight of rack 13, the lengths of actuators 12 can be controlled such that the center of gravity position of rack 13 [centre of gravity of the load] coincides with the center of gravity position of device 1 [predefined stability boundary] … device 1 is moved with the center of gravity of rack 13 being substantially coincided with the center of gravity of device 1 by using weight sensors 8 [one or more weight sensors], thereby stabilizing the posture of rack 13. This configuration can prevent falling of rack 13 or loaded object 14 on rack 13 from device 1 … four actuators 12 can be individually actuated, and therefore, even when loaded object 14 is unevenly positioned [location of the load] on rack 13, device 1 can be moved with the posture of rack 13 being stabilized).

As per claim 6, Nakanishi teaches the automated guided vehicle in accordance with claim 4, accordingly, the rejection of claim 4 above is incorporated. 
Nakanishi further teaches wherein the electronic processor is configured to determine the stability of the load based on the location of the centre of gravity of the load relative to the predefined stability boundary, the load is determined as being stable if the centre of gravity is within the stability boundary and the load is determined as being unstable (see Fig(s). 1-5 & ¶¶[0018]-[0019]: based on the result of the measurement of the weight of rack 13, the lengths of actuators 12 can be controlled such that the center of gravity position of rack 13 [centre of gravity of the load] coincides with the center of gravity position of device 1 [predefined stability boundary] … device 1 is moved with the center of gravity of rack 13 [centre of gravity of the load] being substantially coincided with the center of gravity of device 1 by using weight sensors 8 [one or more weight sensors], thereby stabilizing the posture of rack 13 [determined as being stable]. This configuration can prevent falling of rack 13 [being unstable] or loaded object 14 on rack 13 from device 1, and see ¶[0034]: Each shelf 23 of rack 21 is provided with weight sensor 24. Due to weight sensors 24 provided to shelves 23, the center of gravity position of rack 21 in the Z-axis direction can be detected. When rack 21 has the same weight, the higher the center of gravity position in the Z-axis direction is, the more unstable rack 21 becomes [determined as being unstable]).

As per claim 7, Nakanishi teaches the automated guided vehicle in accordance with claim 4, accordingly, the rejection of claim 4 above is incorporated. 
Nakanishi further teaches wherein the predefined stability boundary is stored within the electronic processor (see Fig(s). 1-5 & ¶¶[0018]-[0019]: based on the result of the measurement of the weight of rack 13, the lengths of actuators 12 can be controlled such that the center of gravity position of rack 13 [centre of gravity of the load] coincides with the center of gravity position of device 1 [predefined stability boundary]).

As per claim 8, Nakanishi teaches the automated guided vehicle in accordance with claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Nakanishi further teaches wherein the load supporting apparatus comprises a plurality of weight sensors, the plurality of weight sensors are positioned to contact the platform such that the platform bears weight on to the weight sensors and wherein the weight sensors are spaced apart from each other (see Fig. 1 & ¶[0016]: weight sensor(s) 8, and see Fig. 6 & ¶[0032]: Each leg 22 of rack 21 is provided with weight sensor 24).

As per claim 9, Nakanishi teaches the automated guided vehicle in accordance with claim 8, accordingly, the rejection of claim 8 above is incorporated. 
Nakanishi further teaches wherein the weight sensors are evenly spaced apart from each other along the platform and wherein each weight sensor is a load sensor (see Fig. 1 & ¶[0016]: weight sensor(s) 8, and see Fig. 6 & ¶[0032]: Each leg 22 of rack 21 is provided with weight sensor 24).

As per claim 10, Nakanishi teaches the automated guided vehicle in accordance with claim 8, accordingly, the rejection of claim 8 above is incorporated. 
Nakanishi further teaches wherein the load supporting apparatus comprises four weight sensors (see Fig. 1 & ¶[0016]: weight sensor(s) 8 [four weight sensors], and see Fig. 6 & ¶[0032]: Each leg 22 of rack 21 is provided with weight sensor 24 [four weight sensors]).

As per claim 11, Nakanishi teaches the automated guided vehicle in accordance with claim 2, accordingly, the rejection of claim 2 above is incorporated. 
Nakanishi further teaches wherein the electronic processor is configured to determine the location of each weight sensor relative to a datum, the electronic processor is configured to determine the centre of gravity of the load based on the weight sensed at each weight sensor and the location of each weight sensed at each weight sensor (see Fig(s). 1-5 & ¶¶[0018]-[0019]: based on the result of the measurement of the weight [weight sensed at each weight sensor] of rack 13, the lengths of actuators 12 can be controlled such that the center of gravity position of rack 13 [centre of gravity of the load] coincides with the center of gravity position of device 1 … device 1 is moved [determine the location of each weight sensor] with the center of gravity of rack 13 [centre of gravity of the load] being substantially coincided with the center of gravity of device 1 by using weight sensors 8 [plurality of weight sensors], thereby stabilizing the posture of rack 13. This configuration can prevent falling of rack 13 or loaded object 14 on rack 13 from device 1).

As per claim 12, Nakanishi teaches the automated guided vehicle in accordance with claim 11, accordingly, the rejection of claim 11 above is incorporated. 
Nakanishi further teaches wherein the electronic processor is configured to determine the centre of gravity by calculating a moment for each weight sensed at each weight sensor, summing the moments and dividing the sum of the moments by the sum of the weights determined at each  (see Fig(s). 1-6 & ¶[0034]: Each shelf 23 of rack 21 is provided with weight sensor 24. Due to weight sensors 24 provided to shelves 23, the center of gravity position of rack 21 in the Z-axis direction can be detected [centre of gravity being determined as a location relative to the datum]. When rack 21 has the same weight, the higher the center of gravity position in the Z-axis direction is, the more unstable rack 21 becomes. However, when the center of gravity position of rack 21 in the Z-axis direction is detected, an inertial moment of rack 21 caused when device 1 accelerates or when the posture of device 1 is changed can be estimated).

As per claim 13, Nakanishi teaches the automated guided vehicle in accordance with claim 12, accordingly, the rejection of claim 12 above is incorporated. 
Nakanishi further teaches wherein the electronic processor is configured to determine moment by multiplying a weight sensed at a weight sensor by the distance of the weight sensor from the datum (see Fig(s). 1-6 & ¶[0034]: Each shelf 23 of rack 21 is provided with weight sensor 24. Due to weight sensors 24 provided to shelves 23, the center of gravity position of rack 21 in the Z-axis direction can be detected. When rack 21 has the same weight, the higher the center of gravity position in the Z-axis direction is, the more unstable rack 21 becomes. However, when the center of gravity position of rack 21 in the Z-axis direction is detected, an inertial moment of rack 21 caused when device 1 accelerates or when the posture of device 1 is changed can be estimated).

As per claim 14, Nakanishi teaches the automated guided vehicle in accordance with claim 11, accordingly, the rejection of claim 11 above is incorporated. 
Nakanishi further teaches wherein the locations of the weight sensors, the datum and the determined centre of gravity are defined on a predefined coordinate system stored within the (see Fig(s) 1-6 & ¶[0014]: a direction of a side surface of the main body section 2 of transport device 1 is defined as an X-axis direction, a direction of movement of transport device 1 is defined as a Y-axis direction, and a direction of movement of base 3 of transport device 1 is defined as a Z-axis direction, see ¶[0028]: one direction of the side surface of the rack is defined as an X-axis direction and a Y-axis direction, and the vertical direction of the rack is defined as a Z-axis direction, and see ¶[0036]-[0038]: The posture of rack 21 can be controlled in such a way that sway of rack 21 around the X axis, the Y axis, and the Z axis on a certain point is detected … The posture of rack 21 is controlled by individually controlling four actuators 12 or moving base 3 in the XY plane [Cartesian coordinates] direction according to the weight of rack 21).

As per claim 15, Nakanishi teaches the automated guided vehicle in accordance with claim 14, accordingly, the rejection of claim 14 above is incorporated. 
Nakanishi further teaches wherein the location of each weight sensor and the centre of gravity are defined as Cartesian coordinates or polar coordinates relative to the datum, wherein the datum (see Fig(s) 1-6 & ¶[0014]: a direction of a side surface of the main body section 2 of transport device 1 is defined as an X-axis direction, a direction of movement of transport device 1 is defined as a Y-axis direction, and a direction of movement of base 3 of transport device 1 is defined as a Z-axis direction, see ¶[0028]: one direction of the side surface of the rack is defined as an X-axis direction and a Y-axis direction, and the vertical direction of the rack is defined as a Z-axis direction, and see ¶[0036]-[0038]: The posture of rack 21 can be controlled in such a way that sway of rack 21 around the X axis, the Y axis, and the Z axis on a certain point is detected … The posture of rack 21 is controlled by individually controlling four actuators 12 or moving base 3 in the XY plane [Cartesian coordinates] direction according to the weight of rack 21).

As per claim 16, Nakanishi teaches the automated guided vehicle in accordance with claim 6, accordingly, the rejection of claim 6 above is incorporated. 
Nakanishi further teaches wherein the electronic processor is configured repeatedly calculate centre of gravity of the load on the platform and the stability of load relative to the stability boundary as the automated guided vehicle moves in order to determine if the load becomes unstable as the automated guided vehicle moves (see Fig. 2B & ¶[0017]: As illustrated in FIG. 2B, main body section 2 is moved underneath rack 13 and base 3 is raised by actuators 12, whereby rack 13 is lifted up. At this point of time, to move main body section 2 underneath rack 13, a control unit [electronic processor] (not illustrated) determines an appropriate position based on an output from an image sensor (not illustrated) provided to main body section 2 … Further, because four actuators 12 are mounted to main body section 2, an inclination of base 3 relative to main body section 2 can freely be changed by individually changing an amount of expansion and contraction of each actuator 12 in the Z-axis direction. Through the adjustment of the lengths of four actuators 12, the center of gravity of rack 13 is adjusted [repeatedly calculate] to substantially coincide with the center of gravity of device 1 as viewed from top).

As per claim 17, Nakanishi teaches the automated guided vehicle in accordance with claim 16, accordingly, the rejection of claim 16 above is incorporated. 
Nakanishi further teaches wherein the electronic processor is configured to adjust the shape and/or size of the stability boundary based on the motion of the automated guided vehicle (see Fig. 2B & ¶[0017]: when the center of gravity of rack 13 is moved to the rear relative to the advancing direction of device 1 or when the center of gravity position of rack 13 is shifted to a lower part of a slope on which device 1 is present, during movement of device 1 with rack 13 being lifted up, the adjustment of the lengths of four actuators 12 [adjust the shape and/or size] enables the center of gravity of rack 13 to coincide with the center of gravity of device 1 [stability boundary] as viewed from top, whereby the posture of rack 13 can be made stable).

As per claim 18, Nakanishi teaches the automated guided vehicle in accordance with claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Nakanishi further teaches wherein the electronic processor is configured detect movement of the AGV based on a signal from a drive motor or based on a signal received from a motion sensor positioned on the chassis (see ¶[0017]: Main body section 2 can be moved by wheels 4 driven by drive module 5 [drive motor], see ¶[0020]: Angular speed sensor 6 is provided inside of main body section 2 at a desired position. Due to angular speed sensor 6 [signal] being provided, the posture (orientation) change of device 1 in a yaw direction, a roll direction, and a pitch direction caused during movement of device 1 can be detected, see ¶[0021]: Acceleration sensor 7 is provided inside of main body section 2 at a desired position. Due to acceleration sensor 7 [signal] being provided, an inertial force or inclination caused during movement and transportation of device 1 can be measured, and ¶[0023]: Wheel 4 is provided with wheel speed sensor 10 that detects the speed of wheel 4 on device 1. By detecting the speed of each wheel 4 [signal] of device 1, a torque generated on each wheel 4 is estimated to detect overturn of device 1).

As per claim 19, Nakanishi teaches the automated guided vehicle in accordance with claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Nakanishi further teaches wherein the vehicle further comprises a lifting mechanism comprising one or more jacks, the one or more jacks supporting the platform and configured to (see Fig. 2B &¶[0015]: FIG. 2B is a view illustrating a state where transport device 1 lifts up rack 13, in which arrows indicate lifting of rack 13 and a direction of movement of transport device 1, and see Fig. 1 &¶¶[0016]-[0019]: Actuators 12 [plurality of jacks] are provided to a bottom part of rectangular base 3 [platform] at four corners … main body section 2 is moved underneath rack 13 and base 3 is raised by actuators 12, whereby rack 13 is lifted up … Each of actuators 12 is provided with weight sensor 8 that measures the weight of rack 13 lifted up by base 3).

As per claim 20, Nakanishi teaches an automated guided vehicle (see Fig(s). 1-5 & ¶[0016]: transport device 1) comprising:
a chassis (see Fig. 1: device main body section 2, and see ¶[0017]: The shape of main body section 2 is not limited to a box shape illustrated in FIG. 1, and can be changed, as appropriate, according to a use condition),
two or more movement structures connected to the chassis and rotatable relative to the chassis (see Fig. 1 & ¶¶[0016]-[0017]: wheels 4 connected to a bottom part of main body section 2 [chassis] … Main body section 2 can be moved by wheels 4 driven by drive module 5),
a drive assembly disposed on the chassis, the drive assembly comprising  a drive motor and a drive shaft, the drive shaft coupled to the drive motor and the two or more movement structures to connect the drive motor to the two or more movement structures, wherein the drive motor is configured to provide a drive force that is transmitted to the two or more movement structures via the drive shaft, the drive force causing the automated guided vehicle to move (see Fig. 1 & ¶[0016]-[0018]: drive module 5 that drives and controls wheels 4), and
a load supporting structure a load supporting apparatus positioned on the chassis (see Fig. 1 & ¶[0018]: Base 3 is provided on the top part of main body section 2 [chassis] through actuators 12 … Actuators 12 are provided to a bottom part of rectangular base 3 at four comers), the load supporting apparatus comprising:
a platform to support a load (see Fig. 1 & ¶¶[0016]-[0018]: base 3 [platform] connected to a top part of device main body section 2 or mounting a mounted object [load]),
a lifting mechanism comprising a plurality of jacks that can vertically translate, the plurality of jacks arranged in contact with the platform to support the platform and vertically translate the platform (see Fig. 1 & ¶¶[0016]-[0018]: Actuators 12 [plurality of jacks] are provided to a bottom part of rectangular base 3 [platform] at four corners),
a plurality of weight sensors (see Fig. 1: weight sensor(s) 8) located in contact with the platform, the plurality of weight sensors configured to provide a signal indicative of a weight of the load on the platform (see Fig. 1 & ¶[0016]: weight sensor(s) 8), and
an electronic processor (see ¶[0018]: control unit) arranged in electronic communication with the plurality of weight sensors, the electronic processor configured to receive the signal from each of the weight sensors, wherein the electronic processor is configured to process the received signals to determine a centre of gravity of the load on the platform and determine if the centre of gravity is situated within a predefined stability boundary (see Fig(s). 1-5 & ¶¶[0018]-[0019]: based on the result of the measurement of the weight of rack 13, the lengths of actuators 12 can be controlled such that the center of gravity position of rack 13 coincides with the center of gravity position of device 1 [predefined stability boundary] … device 1 is moved with the center of gravity of rack 13 being substantially coincided with the center of gravity of device 1 by using weight sensors 8 [one or more weight sensors], thereby stabilizing the posture of rack 13. This configuration can prevent falling of rack 13 or loaded object 14 on rack 13 from device 1).

As per claim 21, Nakanishi teaches the automated guided vehicle in accordance with claim 20, accordingly, the rejection of claim 20 above is incorporated. 
(see Fig(s). 1-5 & ¶¶[0018]-[0019]: based on the result of the measurement of the weight [measure the weight of the load at the plurality of weight sensors] of rack 13, the lengths of actuators 12 can be controlled such that the center of gravity position of rack 13 [centre of gravity of the load] coincides with the center of gravity position of device 1 … device 1 is moved [determine the distance of each weight sensor] with the center of gravity of rack 13 [centre of gravity of the load] being substantially coincided with the center of gravity of device 1 by using weight sensors 8 [plurality of weight sensors], thereby stabilizing the posture of rack 13. This configuration can prevent falling of rack 13 or loaded object 14 on rack 13 from device 1).

As per claim 22, Nakanishi teaches the automated guided vehicle in accordance with claim 21, accordingly, the rejection of claim 21 above is incorporated. 
Nakanishi further teaches wherein the electronic processor comprises a reference coordinate system, the datum and location of each weight sensor is defined within the reference coordinate system (see Fig(s) 1-6 & ¶[0014]: a direction of a side surface of the main body section 2 of transport device 1 is defined as an X-axis direction [reference coordinate system], a direction of movement of transport device 1 is defined as a Y-axis direction [reference coordinate system], and a direction of movement of base 3 of transport device 1 is defined as a Z-axis direction [reference coordinate system], see ¶[0028]: one direction of the side surface of the rack is defined as an X-axis direction and a Y-axis direction [reference coordinate system], and the vertical direction of the rack is defined as a Z-axis direction [reference coordinate system], and see ¶¶[0034]-[0038]: Each shelf 23 of rack 21 is provided with weight sensor 24. Due to weight sensors 24 provided to shelves 23, the center of gravity position of rack 21 in the Z-axis direction [reference coordinate system] can be detected. When rack 21 has the same weight, the higher the center of gravity position in the Z-axis direction is, the more unstable rack 21 becomes … The posture of rack 21 can be controlled in such a way that sway of rack 21 around the X axis, the Y axis, and the Z axis on a certain point is detected … The posture of rack 21 is controlled by individually controlling four actuators 12 or moving base 3 in the XY plane [Cartesian coordinates] direction according to the weight of rack 21).

As per claim 23, Nakanishi teaches the automated guided vehicle in accordance with claim 22, accordingly, the rejection of claim 22 above is incorporated. 
Nakanishi further teaches wherein the determined centre of gravity is defined as a coordinate in the reference coordinate system (see Fig(s). 1-6 & ¶¶[0034]-[0038]: Due to weight sensors 24 provided to shelves 23, the center of gravity position of rack 21 in the Z-axis direction [a coordinate in the reference coordinate system] can be detected).

As per claim 24, Nakanishi teaches the automated guided vehicle in accordance with claim 21, accordingly, the rejection of claim 21 above is incorporated. 
Nakanishi further teaches wherein the reference coordinate system is a two dimensional coordinate system defining a first dimension and a second dimension, wherein the datum is the origin of the reference coordinate system and wherein the centre of gravity and location of each weight sensor are defined either as Cartesian coordinates or polar coordinates (see Fig(s). 1-6 & ¶¶[0034]-[0038]: Due to weight sensors 24 provided to shelves 23, the center of gravity position of rack 21 in the Z-axis direction [coordinate in the reference coordinate system] can be detected … The posture of rack 21 can be controlled in such a way that sway of rack 21 around the X axis, the Y axis, and the Z axis on a certain point is detected … The posture of rack 21 is controlled by individually controlling four actuators 12 or moving base 3 in the XY plane [reference coordinate system] direction according to the weight of rack 21).

As per claim 25, Nakanishi teaches the automated guided vehicle in accordance with claim 24, accordingly, the rejection of claim 24 above is incorporated. 
Nakanishi further teaches wherein the electronic processor is configured to:
i) multiply the weight sensed by each weight sensor by a distance of the weight sensor relative to the datum in a first dimension to calculate a moment in a first dimension,
ii) sum the moments in the first dimension,
iii) sum the weight values,
iv) divide the sum of moments in the first dimension by the sum of the weight values to calculate a coordinate of the centre of gravity in the first dimension
v) multiply the weight sensed by each weight sensor by a distance of the weight sensor relative to the datum in a second dimension to calculate a moment in a second dimension,
vi) sum the moments in the second dimension,
vii) sum the weight values,
viii) divide the sum of moments in the second dimension by the sum of the weight values to calculate a coordinate of the centre of gravity in the second dimension, wherein the position of the centre of gravity is defined as a coordinate within the reference coordinate system (see Fig(s). 1-6 & ¶¶[0033]-[0034]: Due to weight sensor 24 being provided to each leg 22, the output from each weight sensor 24 is transmitted to the communication unit of device 1 through wireless unit 27 of rack 21 to detect the total weight [sum the weight values] and the center of gravity position of rack 21. In addition, the outputs from respective weight sensors 24 may be calculated by a calculation unit (not illustrated) in rack 21 to calculate the total weight [sum the and the center of gravity position of rack 21, and these information may be transmitted to device 1 through wireless unit 27. Because the center of gravity position of rack 21 can be detected, the center of gravity position of rack 21 and the center of gravity position of device 1 can be more accurately coincided with each other by adjusting the lengths of four actuators 12 of device 1 … Each shelf 23 of rack 21 is provided with weight sensor 24. Due to weight sensors 24 provided to shelves 23, the center of gravity position of rack 21 in the Z-axis direction can be detected [centre of gravity is defined as a coordinate within the reference coordinate system]. When rack 21 has the same weight, the higher the center of gravity position in the Z-axis direction is, the more unstable rack 21 becomes. However, when the center of gravity position of rack 21 in the Z-axis direction is detected, an inertial moment of rack 21 caused when device 1 accelerates or when the posture of device 1 is changed can be estimated [calculate a moment]).

As per claim 26, Nakanishi teaches the automated guided vehicle in accordance with claim 25, accordingly, the rejection of claim 25 above is incorporated. 
Nakanishi further teaches wherein the electronic processor is configured to compare the position of the centre of gravity relative to a predefined stability boundary, wherein if the position of the centre of gravity is within the stability boundary the processor determines the load as being stable and if the position of the centre of gravity is determined as being outside the stability boundary the processor determines the load as being unstable (see Fig(s). 1-5 & ¶¶[0018]-[0019]: based on the result of the measurement of the weight of rack 13, the lengths of actuators 12 can be controlled such that the center of gravity position of rack 13 [centre of gravity of the load] coincides with the center of gravity position of device 1 [predefined stability boundary] … device 1 is moved with the center of gravity of rack 13 [centre of gravity of the load] being substantially coincided with the center of gravity of device 1 by using weight sensors 8 [one or more weight sensors], thereby stabilizing the posture of rack 13 [determined as being stable]. This configuration can prevent falling of rack 13 [being unstable] or loaded object 14 on rack 13 from device 1, and see ¶[0034]: Each shelf 23 of rack 21 is provided with weight sensor 24. Due to weight sensors 24 provided to shelves 23, the center of gravity position of rack 21 in the Z-axis direction can be detected. When rack 21 has the same weight, the higher the center of gravity position in the Z-axis direction is, the more unstable rack 21 becomes [determined as being unstable]).

	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 27-29 are rejected under 35 USC §103 as being unpatentable over Nakanishi (US PG Pub. No. 2018/0141752 A1) in view of PG Pub. No. US 2008/0271541 A1 to Neuman (hereinafter “Neuman”).

As per claim 27, Nakanishi teaches the automated guided vehicle in accordance with claim 26, accordingly, the rejection of claim 26 above is incorporated. 
Nakanishi does not disclose, which Neuman; being analogous art; discloses wherein the electronic processor is configured to generate an alarm signal and provide the alarm signal to another device if the load is determined to be unstable (see ¶[0008]-[0009]: activate warning signals [alarm signal] or stop or reverse machine functions [another device] when approaching instability is sensed, and see Fig. 3 & ¶¶[0033]-[0037]: the central controller (CC) 18 receives and transmits signals from and to each of the wheels, processes the information and arrives at several resulting numbers which represent the total load on the vehicle, load on each of the four wheels, center of gravity of the vehicle, and stability status. These results may then be displayed, warnings sound, and control output sent to activate or deactivate vehicle functions).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nakanishi in view of Neuman, as both inventions are directed to the same field of endeavor – stability sensing and on board load monitoring for wheeled vehicles and the combination would provide important information to operators of certain vehicles, i.e., stability warning, total load on the vehicle, and center of gravity (see Neuman’s ¶[0006]).

As per claim 28, Nakanishi as modified by Neuman teaches the automated guided vehicle in accordance with claim 27, accordingly, the rejection of claim 27 above is incorporated. 
(see Fig. 2B & ¶[0017]: As illustrated in FIG. 2B, main body section 2 is moved underneath rack 13 and base 3 is raised by actuators 12, whereby rack 13 is lifted up. At this point of time, to move main body section 2 underneath rack 13, a control unit [electronic processor] (not illustrated) determines an appropriate position based on an output from an image sensor (not illustrated) provided to main body section 2 … Further, because four actuators 12 are mounted to main body section 2, an inclination of base 3 relative to main body section 2 can freely be changed by individually changing an amount of expansion and contraction of each actuator 12 in the Z-axis direction. Through the adjustment of the lengths of four actuators 12, the center of gravity of rack 13 is adjusted [re-determine the centre of gravity of the load] to substantially coincide with the center of gravity of device 1 as viewed from top, and see ¶¶[0020]-[0023]: Angular speed sensor 6 … Wheel 4 is provided with wheel speed sensor 10 that detects the speed of wheel 4 on device 1. By detecting the speed of each wheel 4 of device 1, a torque generated on each wheel 4 is estimated to detect overturn of device 1).

As per claim 29, Nakanishi as modified by Neuman teaches the automated guided vehicle in accordance with claim 28, accordingly, the rejection of claim 28 above is incorporated. 
Nakanishi further teaches wherein the electronic processor is configured to recalculate the stability boundary based on the speed of the automated guided vehicle, wherein the electronic processor is configured to determine speed based on a characteristic of the drive motor (see Fig. 2B & ¶[0017]: Main body section 2 can be moved by wheels 4 driven by drive module 5 [drive motor] … As illustrated in FIG. 2B, main body section 2 is moved underneath rack 13 and base 3 is raised by actuators 12, whereby rack 13 is lifted up. At this point of time, to move main body section 2 underneath rack 13, a control unit [electronic processor] (not illustrated) determines an appropriate position based on an output from an image sensor (not illustrated) provided to main body section 2 … Further, because four actuators 12 are mounted to main body section 2, an inclination of base 3 relative to main body section 2 can freely be changed by individually changing an amount of expansion and contraction of each actuator 12 in the Z-axis direction. Through the adjustment of the lengths of four actuators 12, the center of gravity of rack 13 is adjusted [re-determine the centre of gravity of the load] to substantially coincide with the center of gravity of device 1 as viewed from top, and see ¶¶[0020]-[0023]: Angular speed sensor 6 … Wheel 4 is provided with wheel speed sensor 10 that detects the speed of wheel 4 on device 1. By detecting the speed of each wheel 4 of device 1, a torque generated on each wheel 4 is estimated to detect overturn of device 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mountain (UK Patent Application GB 2 424 961 A, which also published as WO 2006106296 A1) discloses a method of measuring the centre of gravity of a payload of a vehicle comprising the steps of (a) providing a vehicle having a chassis and a payload; (b) providing a plurality of load cells 4a, 4b, 5a, 5b between chassis and payload; (c) measuring the total load measure by all the load cells to give the total payload mass (d) calculating the total moment of the payload about a fiducial axis 8 by multiplying the mass measured by each load cell by its perpendicular distance 9, 11 from the axis and totalling the result; (e) dividing the total moment by the total payload weight to determine the perpendicular distance of the payload centre of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/T.E./Examiner, Art Unit 3661           

                /THOMAS G BLACK/                Supervisory Patent Examiner, Art Unit 3661